FeatherstoN, /., concurring: I agree with, the conclusion reached by the majority, but I would decide the case on a narrower ground. Exercising the authority conferred by section 7805(a) to prescribe “all needful rules .and regulations,” the Commissioner issued Rev. Rul. 60-228, 1960-1 C.B. 57, stating that “The Internal Revenue Service will continue to allow deductions for fees paid to employment agencies for securing employment.” The Court has found that petitioner paid the fee to Chusid for securing employment for him. In these circumstances, petitioner is entitled to the benefit of the ruling. I find nothing in the history of the Commissioner’s administrative handling of this problem to show that Rev. Rui. 60-228 was intended to be limited to contingent fee situations. Fat and IrwiN, //., agree with this concurring opinion.